Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
	Applicants’ request for abeyance is acknowledged to the extent that applicants’ lack of response to the cited rejection will not be treated as non-responsive.  However, since the rejection is still proper it will be maintained until such time as a proper response to it is filed or conditions appropriate for removal of the rejection are present.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0093888 to Endo et al. U.S. Patent Pub. No. 2007/0208158 to Kramer.
As to claims 12, 14, and 16-18, Endo discloses a composition an ester-based resin composition (polylactic acid, 0014, 0029, 0096, 0100, 0105) comprising 0.1 to 5.0 parts by weight based on 100 parts weight of the polylactic acid (0079) of a carbodiimide compound prepared from tetramethyl xylylene diisocyanate (0072) and tetramethylbisphenylene diisocyanate (aliphatic tertiary isocyanate compounds) in the presence of phosphorene-1-oxide (Synthesis example 4) and sodium perborate (F-3, 00277, Example 44) and other types of alkali metal compounds, such as sodium hydroxide, lithium hydroxide, etc. (0207) that is effective in promoting a reaction between a carboxyl group of an acidic low molecular weight (0206).
Endo does not expressly disclose removing the phosphorne-1-oxide catalyst.
Kramer discloses polycarbodiimide compositions prepared from diisocyanate and phosphorene-1-oxide catalyst wherein the content of catalyst is removed to levels below 5 ppm (abstract).
At the time of filing it would have been obvious to remove as much as catalyst including levels within the claimed amount (0 to 1 ppm) in the composition of Endo as taught in Kramer to inhibit hydrolytic cleavage of polyester-based plastics, which have ideal ease of incorporation into the starting components of plastics and do not adversely affect the dynamic and static properties of the plastics (0006).  Also, the carbodiimides with low levels of phosphorene catalysts have low viscosities, low cost, and are effective as hydrolysis stabilizers (0012-0020), which is a property required by Endo (0046, 0204).
As to claims 13 and 15, Endo discloses the addition of ammonium ions (0159) to the composition and other types of catalysts such as tin-containing compounds are added to the composition (0039-0041).
Response to Arguments
Applicant’s arguments with respect to claim(s) 12-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763